ON PETITION FOR REHEARING.
Appellee contends that we should not have reversed this cause because of excessive damages, but asks in case we do not grant a rehearing, that we exercise our right to order a remittitur 5.  so as to bring the action to an end. This court will not weigh the evidence in order to determine whether there should be a recovery. But, in determining whether the damages are excessive and whether there shall be a remittitur, we will consider all the evidence bearing upon that question. If the damages assessed had been for a nominal sum, we would not have reversed the judgment, and while we are of the opinion that justice calls for a new trial, we have, upon mature consideration, concluded that if appellee will within thirty days remit all of the verdict in excess of twenty-five dollars as of the date of the verdict, the cause will be affirmed. Upon failure of appellee to file with the clerk of this court a certificate of the clerk of the trial court showing such remittitur, the order of reversal will stand.
Petition for rehearing denied. *Page 199